Title: To Thomas Jefferson from Benjamin Hichborn, 25 January 1802
From: Hichborn, Benjamin
To: Jefferson, Thomas


          
            Sir
            Boston 25th Januy. 1802—
          
          I intended to have written you a line the moment after my arrival, but find the State of the public mind here, very much in unison with that manifested on the Road & in all the great towns between Washington & Boston, I have waited a few days, in hopes that some occurrence might happen to indicate more precisely what we have to expect—hitherto the general Opinion seems to have rested with inactive Complacency on the state of public affairs, & is rather disposed to receive impressions & follow the impulse which may be given to it, than to lead in any thing—our Friends have been divided for some time, upon the Expediency of moving an Address, but it is now agreed that the attempt ought to be made, let the Issue be as it may—I presume the Motion will be made tomorrow in the house of Representatives, & we have great Confidence in it’s Success—we shall in a few days make a similar one in the Senate & are not without hopes of a favorable termination; some benefits we are sure must result from it—the Subject will be bro’t into public discussion & our Enemies compelled to unmask—I cannot add a word more by this Eveng Mail, but shall trouble you again in a few days—
          I am with esteem yours
          
            Benjn Hichborn
          
         